Citation Nr: 1741384	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to April 24, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a February 2012 rating decision, the RO granted service connection for the Veteran's degenerative joint disease of the lumbar spine, assigning a 10 percent evaluation, effective October 20, 2010.  The Veteran subsequently filed a notice of disagreement with this initial rating in August 2012, followed by his substantive appeal in December 2012.  

In a January 2016 decision, the Board denied the Veteran's claim for increase.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to an October 2016 Joint Motion for Remand.

In March 2017, the Board remanded the claim for an initial rating for degenerative joint disease of the lumbar spine for additional development.  

During the pendency of the appeal, in a July 2017 rating decision, the RO increased the Veteran's initial rating for degenerative joint disease of the lumbar spine to 20 percent effective April 24, 2017.  The Veteran's assigned 10 percent rating prior to April 24, 2017, and 20 percent thereafter do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating as reflected on the title page remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Board acknowledges that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is typically part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, a review of the record reflects that the RO is currently in the process of adjudicating a claim with respect to TDIU and service connection for post-traumatic stress disorder (PTSD).  See July 2017 VA Development Letter.  Consequently, the Board will not disturb the RO's action and declines jurisdiction of the issue of TDIU at this time.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of service connection for a pituitary gland disorder has been raised by the record in a December 2016 statement submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to April 24, 2017, the Veteran's degenerative joint disease of the lumbar spine was manifested by chronic pain and limited motion with flexion greater than 60 degrees, and no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since April 24, 2017, the Veteran's degenerative joint disease of the lumbar spine has been manifested by chronic pain and limited motion with forward flexion of 60 degrees, and no evidence of favorable ankylosis.


CONCLUSION OF LAW

The criteria initial rating in excess of 10 percent prior to April 24, 2017, and in excess of 20 percent thereafter, for service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

A.  Increased Ratings

Briefly, the Veteran was granted service connection for degenerative joint disease of his lumbar spine in a February 2012 rating decision.  An evaluation of 10 percent, effective October 20, 2010, was assigned.  In a July 2017 rating decision, the RO increased the Veteran's rating for degenerative joint disease, assigning a 20 percent evaluation effective April 24, 2017.  He has appealed the assigned ratings. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  See 38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

B.  Rating Criteria for the Spine

The Veteran's service-connected degenerative joint disease of the lumbar spine is evaluated under Diagnostic Code (DC) 5242 and is currently evaluated at 10 percent prior to April 24, 2017, and 20 percent thereafter.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. §4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. §4.14.

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. §4.45.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the formula for rating intervertebral syndrome (IVDS) based on incapacitating episodes. 

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

10 percent - forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

III.  Analysis

Historically, a February 2012 rating decision granted service connection for the Veteran's degenerative joint disease of the lumbar spine, and assigned a 10 percent rating.  A July 2017 rating decision increased his rating to 20 percent effective April 24, 2017.  He has appealed the assigned ratings.

The Veteran seeks a higher initial rating for his degenerative joint disease of the lumbar spine on the grounds that his symptoms have worsened.  Specifically, he contends his back disability results in trouble functioning in his daily activities and experiences pain upon bending.  See November 2016 Veteran's Statement. 

The Veteran was afforded a VA examination in accordance with his claim in January 2012, at which time he presented with complaints of constant flare-ups of his lower back that radiate down to his right hip.  He reported experiencing muscle spasms in the lumbar region, however, no objective evidence of radiculopathy, guarding, or muscle spasm of the thoracolumbar spine was noted.

The Veteran's forward flexion measured 90 degrees or greater with no objective evidence of painful motion.  See January 2012 VA examination report.  The examination report is negative for any evidence of abnormal gait or abnormal spinal contour.  Although there was observable pain on motion, the Veteran did not demonstrate additional limitation of motion upon repetitive use testing.  The examination was negative for any indications of IVDS.  Ultimately, he was diagnosed with degenerative joint disease of the lumbar spine.
 
VA treatment records dated May 2012 through May 2015 are silent as to any complaints or treatment of a back disability.  

A July 2015 VA treatment record notes complaints of lower back pain that is worsened by prolonged standing and walking.  He reported that the use of Motrin alleviates his pain and his response to treatment was noted as being effective.  VA treatment records dated February 2016 through December 2016 document ongoing treatment for back pain with reports of a constant, aching pain measuring an 8 on a pain scale of 1 to 10.  A December 2016 treatment record indicates the Veteran's back pain is worsened by prolonged standing and walking, yet relieved by medication and relaxation.  The examiner further indicated that the Veteran is able to perform assigned tasks at work, as well as activities of daily living.

Prior to April 24, 2017, the most probative medical evidence of record demonstrates that the Veteran's back disability manifested symptoms that most nearly approximate those associated with the current 10 percent rating for this period on appeal.  The Board notes that the Veteran had painful motion with each range of motion test in his spine during the January 2012 VA examination.  However, he had flexion to 90 degrees, and no additional limitation of motion after repetitive use.  See January 2012 VA examination report.  To assign a higher disability rating, the Veteran's flexion would have to have been greater than 30 degrees, but no greater than 60 degrees.  The evidence of record does not support a finding that there are instances where he experienced functional loss consistent with a 20 percent disability rating prior to April 24, 2017.  

Upon the Board's March 2017 remand, the Veteran was afforded a VA examination in April 2017.  During his examination, he reported complaints of pain in his lower back and flare-ups occurring first thing in the morning, recurring throughout the course of the day.  He expressed difficulty with bending and sitting for long periods of time.

The Veteran's forward flexion measured 60 degrees with observable difficulty with bending and stooping.  See April 2017 VA examination report.  Although there was objective pain on motion, the Veteran did not demonstrate additional limitation of motion upon repetitive use testing.  The examiner noted localized tenderness of the Veteran's back, however, it did not result in abnormal gait or abnormal spinal contour.  The examination was also negative for any indications of IVDS or ankylosis.  Ultimately, he was diagnosed with degenerative joint disease of the lumbar spine.

The record is silent for any treatment records for a back condition following the Veteran's April 2017 VA examination.

Notably, the most probative medical evidence of record demonstrates that the Veteran's back disability manifested symptoms that most nearly approximate those associated with the current 20 percent rating that has been assigned since April 2017.  To assign a higher disability rating, the Veteran's flexion would have to have been limited to less than 30 degrees or resulted in favorable ankylosis.  

The 10 and 20 percent evaluations for the timeframes on appeal for the lumbar spine disability adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also Mitchell, supra; and 38 C.F.R. §§ 4.40 , 4.45, 4.59.

The Board notes that the Veteran is competent to report symptoms of his back pain and difficulty with movement, and it has considered his lay testimony in reaching this conclusion.  Conversely, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Id.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. §4.40.

The Board finds the January 2012 and April 2017 VA examiners to be competent and there is no evidence to undermine the credibility of the medical opinions rendered.  As such, the Board assigns the opinions significant weight for each respective appeal period.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Based on the lay and medical evidence of record, the Board finds that the most probative evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants an initial disability rating in excess of 10 percent prior to April 24, 2017, nor does it warrant a rating in excess of 20 percent thereafter.  As such, the Veteran's claim for increase must be denied.


ORDER

A disability rating in excess of 10 percent prior to April 24, 2017, and in excess of 20 percent, thereafter, for degenerative joint disease of the lumbar spine is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


